DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 18-20 in the reply filed on 06 June 2022 is acknowledged.
Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 June 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mobile device” in claims 1 and 11, and “wearable sensor devices” in claims 1-6 and 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretation of the claim limitations that invoke 35 U.S.C. 112(f) are as follows:
The claim limitation “mobile device” invokes 35 U.S.C. 112(f), wherein the claim limitation is disclosed as being a tablet, laptop, smartphone, or an equivalent thereof (a mobile computing device 104 (e.g., tablet, laptop, or smartphone) (Applicant’s Specification, Paragraph [0026])). For examination purposes, examiner has interpreted “mobile device” to be a tablet, laptop, smartphone, or an equivalent thereof.
The claim limitation “wearable sensor devices” invokes 35 U.S.C. 112(f), wherein the claim limitation is disclosed as being each of a inertial measurement sensor and an EMG sensor (The sensor device 102 may periodically record EMG data throughout the day (Applicant’s Specification, Paragraph [0027]); a plurality of electrical components 204 of the sensor device 102. As indicated in FIGS. 2A-2B, the plurality of electrical components 204 may include a microprocessor 206, an inertial measurement unit (IMU) 208 (which may include one or more accelerometers, magnetometers, and gyroscopes), a plurality of electrodes 210, an antenna 212, a plurality of IMU sensors 214 (Applicant’s Specification, Paragraph [0028])). For examination purposes, examiner has interpreted “wearable sensor devices” to be at least one IMU sensor and at least one EMG sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plurality of wearable sensor devices” (lines 5-6), wherein this limitation lacks antecedent basis. Examiner has interpreted the limitation to read “the one or more wearable sensor devices” to be consistent with the remainder of the claims.
Claim 3 recites the limitation “the one or more wearable sensors” (line 1), wherein this limitation lacks antecedent basis. Examiner has interpreted the limitation to read “the one or more wearable sensor devices” to be consistent with the remainder of the claims.
Claim 9 recites the limitation “two inertial sensors associated with the one or more wearable sensor devices” (lines 3-4), wherein it is unclear what ‘associated’ with means, as it is unclear what the level of association of the two inertial sensors with the one or more wearable sensor devices is, as it would seem that inertial sensor would be part of the wearable sensor device (based on the interpretation of the wearable sensor devices under 35 U.S.C. 112(f)), as the use of the language ‘associated with’ could merely mean placed nearby. For examination purposes, examiner has interpreted the limitation to read “two inertial sensors comprising the one or more wearable sensor devices”.
Claim 20 recites the limitation “the accelerometer data, the gyroscope data, and the magnetometer data”, wherein this limitation lacks antecedent basis. The antecedent basis for this limitation is interpreted to be in claim 19, so for examination purposes, claim 20 is interpreted as being dependent on claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US-20200178885-A1) in view of Aimone (US-20160077547-A1).
Regarding claim 1, Orr teaches a system, comprising: one or more wearable sensor devices that engage skin tissue proximate to a muscle (an electromyogram (EMG) may be used to measure electrical activity of one or more muscles. The EMG may use one or more electrodes to measure electrical signals of the one or more muscles (Orr, Paragraph [0031])), the one or more wearable sensor devices detecting signal data resulting from activity of a muscle (Orr, Paragraph [0031]); a processor in operative communication with the plurality of wearable sensor devices (the motion data and/or biometric measurement(s) may be provided to a learning system. In various embodiments, the learning system may be located at a remote server (Orr, Paragraph [0041])), wherein the processor is configured for processing electromyography data and inertial data defined by the signal data (the learning system may be located at a remote server. In various embodiments, the learning system may be located at the same remote server as the electronic health record or a different remote server (Orr, Paragraph [0041]); the learning system may determine one or more adjustments to the training/rehabilitation protocol based on the motion data and/or the biometric measurement(s) (Orr, Paragraph [0042]); learning system 204 provides high level analysis that provides adjustment and adaptation of the training to the patient during the training itself, through changes in the training parameters according to the biofeedback given (Orr, Paragraph [0046])); and a mobile device in operative communication with the processor (Some such devices integrate a smart phone within a headset, the smart phone providing computing and wireless communication resources for each virtual or augmented reality application. Some such devices connect via wired or wireless connection to an external computing node such as a personal computer. Yet other devices may include an integrated computing node, providing some or all of the computing and connectivity required for a given application (Orr, Paragraph [0022])), wherein the mobile device is configured for executing instructions including: receiving the electromyography data and the inertial data of the signal data (For example, various head-mounted displays providing either immersive video or video overlays are provided by various vendors. Some such devices integrate a smart phone within a headset (Orr, Paragraph [0022]); Virtual or augmented reality displays may be coupled with a variety of motion sensors in order to track a user's motion within a virtual environment (Orr, Paragraph [0023])); executing a program (The VR or AR device gathers kinematic data and provides the training experience to the user (Orr, Paragraph [0044])), wherein the signal data is taken as input to the game program (Orr, Paragraph [0044]); and adapting the game program based on a set of qualities pertaining to the signal data (Data collected from biofeedback sensors 201 and from AR or VR device 202 are stored in datastore 203. Data are provided from sensors 201, AR or VR device 202, and datastore 203 to machine learning system 204. By receiving biofeedback live from training, learning system 204 provides high level analysis that provides adjustment and adaptation of the training to the patient during the training itself, through changes in the training parameters according to the biofeedback given (Orr, Paragraph [0046])).
However, while Orr discloses executing a training program (Orr, Paragraph [0044]), Orr fails to explicitly disclose that the training program that is executed is a game program. Aimone discloses a system for monitoring bio-signal data of a user to provide a virtual reality environment based on the bio-signal data, wherein Aimone discloses a game program (An example of this application may be seen in FIG. 12 which shows a user interface for architectural design or game design (Aimone, Paragraph [0156])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr so as to incorporate that the program executed is a game program as taught by Aimone so as to make the program more personal and immersive (VR games and experiences to develop experiences that are even more personal and immersive (Aimone, Paragraph [0118])).
Regarding claim 3, Orr in view of Aimone teaches the system of claim 1, wherein the one or more wearable sensors record the signal data throughout a day (the VR/AR system may determine the position of the body part and record the position over time (Orr, Paragraph [0024])).
Regarding claim 4, Orr in view of Aimone teaches the system of claim 1, wherein the one or more wearable sensor devices are operable for storing the signal data (Data collected from biofeedback sensors 201 and from AR or VR device 202 are stored in datastore 203 (Orr, Paragraph [0046])).
Regarding claim 10, Orr in view of Aimone teaches the system of claim 1, wherein the one or more wearable sensor devices are operable to stream the signal data to the mobile device (Any of the exemplary devices listed above may be connected (via wired or wireless connection) to the VR/AR systems described herein to thereby provide biometric data/measurements for analysis (Orr, Paragraph [0031]), wherein the biofeedback of the system of Orr is essentially in real-time, so signal data transmission is considered to be streaming).
Regarding claim 18, Orr teaches a tangible, non-transitory, computer-readable medium having instruction encoded thereon (The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention (Orr, Paragraph [0068])), the instructions, when executed by a processor, being operable to: access electromyography data representing electrical signals resulting from muscle manipulation by a user associated with at least one wearable sensor device (an electromyogram (EMG) may be used to measure electrical activity of one or more muscles. The EMG may use one or more electrodes to measure electrical signals of the one or more muscles (Orr, Paragraph [0031])); access inertial data representing movement or spatial orientation associated with the at least one wearable sensor device (head tracking may be provided by sensors integrated in the smartphone, such as an orientation sensor, gyroscope, accelerometer, or geomagnetic field sensor. Sensors may be integrated in a headset, or may be held by a user, or attached to various body parts to provide detailed information on user positioning (Orr, Paragraph [0023])); modify an experience to a user based on the electromyography data and the inertial data (The VR or AR device gathers kinematic data and provides the training experience to the user (Orr, Paragraph [0044]); Data collected from biofeedback sensors 201 and from AR or VR device 202 are stored in datastore 203. Data are provided from sensors 201, AR or VR device 202, and datastore 203 to machine learning system 204. By receiving biofeedback live from training, learning system 204 provides high level analysis that provides adjustment and adaptation of the training to the patient during the training itself, through changes in the training parameters according to the biofeedback given (Orr, Paragraph [0046])).
However, while Orr discloses modifying a training program (Orr, Paragraph [0044]), Orr fails to explicitly disclose that the training program that is modified is a game program. Aimone discloses a system for monitoring bio-signal data of a user to provide a virtual reality environment based on the bio-signal data, wherein Aimone discloses a game program (An example of this application may be seen in FIG. 12 which shows a user interface for architectural design or game design (Aimone, Paragraph [0156])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium of Orr so as to incorporate that the program modified is a game program as taught by Aimone so as to make the program more personal and immersive (VR games and experiences to develop experiences that are even more personal and immersive (Aimone, Paragraph [0118])).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Aimone as applied to claim 1 above, and further in view of Lahiri (US-20170296048-A1).
Regarding claim 2, Orr in view of Aimone teaches the system of claim 1, however Orr fails to explicitly disclose that the one or more wearable sensor devices topically adhere to a paretic muscle of a user. Lahiri discloses systems for diagnosing and facilitating the rehabilitation of a patient suffering from a disability, wherein Lahiri discloses topically adhering a wearable sensor device to a paretic muscle of the user (Electromyography (EMG) signals of the subjects were collected and it was observed that muscle responses in a paretic limb were delayed as compared to muscle responses in a sound limb. This research also suggested that agility training programs that challenge dynamic balance may be more effective than static stretching or weight-shifting exercise programs in preventing falls during treatment of the subjects. It also leads to the conclusion that spinal and supra-spinal multisensory integration, in addition to muscle strength, is critical for balance recovery (Lahiri, Paragraph [0005]); Surface EMG signal is collected from the paretic muscles by the EMG device 208 (Lahiri, Paragraph [0088])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone so as to incorporate that the one or more wearable sensor devices topically adhere to a paretic muscle of a user as taught by Lahiri so as to monitor the rehabilitation of the paretic muscle (Lahiri, Paragraph [0005]).
Claim(s) 5, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Aimone as applied to claims 1 and 18 above, and further in view of Hong (US-10327674-B2).
Regarding claim 5, Orr in view of Aimone teaches the system of claim 1, wherein Orr discloses that at least one of a gyroscope and an accelerometer are included as an inertial measurement unit as the one or more wearable sensor devices (Orr, Paragraph [0023]), but Orr fails to explicitly disclose that the one or more wearable sensor devices include an inertial measurement unit including at least one magnetometer, at least one gyroscope, and at least one accelerometer. Hong discloses systems for monitoring biometric information of a user, wherein Hong discloses one or more wearable sensor devices that include an inertial measurement unit including at least one magnetometer, at least one gyroscope, and at least one accelerometer (Movement of the user (for determining motion artifacts) may be measured using sensors including, but not limited to, accelerometers, gyroscopes, proximity detectors, magnetometers, etc (Hong, Col 15, lines 24-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone so as to incorporate that the one or more wearable sensor devices include an inertial measurement unit including at least one magnetometer, at least one gyroscope, and at least one accelerometer as taught by Hong as this amounts to mere simple substitution for one set of sensors for measuring inertia for another with the similar expected result of measuring inertia (MPEP 2143(I)(B)).
Regarding claim 7, Orr in view of Aimone and Hong teaches the system of claim 5, however, Orr fails to explicitly disclose that the inertial measurement unit generates magnetometer data including a directional heading. Hong discloses that an IMU that generates magnetometer data including a directional heading (the biometric monitoring device's motion sensors and/or magnetometer may be used to detect swim strokes, classify swim stroke types, detect swimming laps, and other related metrics such as stroke efficiency, lap time, speed, distance, and calorie burn. Directional changes indicated by the magnetometer may be used to detect a diversity of lap turn methods. In a preferred embodiment, data from a motion sensor and/or pressure sensor may be used to detect strokes (Hong, Col 50, lines 52-60)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone and Hong so as to incorporate that the inertial measurement unit generates magnetometer data including a directional heading as taught by Hong, as magnetometer data is indicative of specific actions and can be used to identify those specific actions (Hong, Col 50, lines 52-60).
Regarding claim 19, Orr in view of Aimone teaches the tangible, non-transitory, computer-readable medium of claim 18, wherein the inertial data comprises at least one of accelerometer data or gyroscope data, however Orr fails to explicitly disclose that the inertial data comprises accelerometer data, gyroscope data, and magnetometer data. Hong discloses one or more wearable sensor devices that collect inertial data that comprises accelerometer data, gyroscope data, and magnetometer data (Movement of the user (for determining motion artifacts) may be measured using sensors including, but not limited to, accelerometers, gyroscopes, proximity detectors, magnetometers, etc (Hong, Col 15, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tangible, non-transitory, computer-readable medium of Orr in view of Aimone so as to incorporate that the inertial data comprises accelerometer data, gyroscope data, and magnetometer data as taught by Hong as this amounts to mere simple substitution for one set of inertial data for another with the similar expected result of measuring inertia (MPEP 2143(I)(B)).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Aimone and Hong as applied to claim 5 above, and further in view of Davies (US-20070130893-A1).
Regarding claim 6, Orr in view of Aimone teaches the system of claim 5, wherein the processor is integrated along the one or more wearable sensor devices (Orr, Paragraph [0023]), however Orr fails to explicitly disclose that the processor is configured to measure a baseline attitude of each of the wearable sensor devices with a user's joint at a neutral position and remove a baseline attitude vector from subsequent attitude vector measurements such that a joint angle vector is correct relative to the positions of each of the wearable sensor devices. Davies discloses a system for determining physiological and physical parameters of a human (Some of the techniques are particularly related to gait analysis of quadrupeds, but in general, the approaches are not limited in this way. Indeed, some applications of the system are applicable to monitoring of humans, for example, during athletic events (Davies, Paragraph [0127])), wherein Davies discloses measuring a baseline orientation of each of the wearable sensor devices with a user’s joint at a neutral position and remove a baseline orientation from subsequent orientation measurements such that a joint angle vector is correct relative to the positions of each of the wearable sensor devices (The system can include automatic configuration, in which the network of sensors identify themselves and the roles that they are performing. It can include automatic calibration to compensate for their orientation, and for changes in gain, rates, offsets or drifts. This automatic calibration can be based on measurement from a single sensor package, or on results from multiple sensor packages (Davies, Paragraph [0067]), wherein determining a sensor offset for a set of sensors in order to calibrate the sensors to compensate for their relative orientations is equivalent to the claimed limitation as Applicant discloses that the disclosed limitation is equivalent to mathematically aligning the two sensors in this position (Applicant’s Specification, Paragraph [0043])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone so as to incorporate that the processor is configured to measure a baseline attitude of each of the wearable sensor devices with a user's joint at a neutral position and remove a baseline attitude vector from subsequent attitude vector measurements such that a joint angle vector is correct relative to the positions of each of the wearable sensor devices as taught by Davies so as to calibrate the sensors to compensate for orientation and for changes in offsets and drifts (Davies, Paragraph [0067]).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Aimone as applied to claim 1 above, and further in view of Hyde (US-20170164876-A1).
Regarding claim 8, Orr in view of Aimone teaches the system of claim 1, wherein the electromyography data and the inertial data are communicated to the mobile device wirelessly (Any of the exemplary devices listed above may be connected (via wired or wireless connection) to the VR/AR systems described herein to thereby provide biometric data/measurements for analysis (Orr, Paragraph [0031])), however Orr fails to explicitly disclose that the electromyography data and the inertial data are communicated to the mobile device using Bluetooth. Hyde discloses systems for monitoring an individual using inertial measurement units and electromyographical sensors, wherein Hyde discloses communicating data using Bluetooth (Communications device 750 provides data transfer to and from the epidermal electronics device 100 through communications connection 753. Communications connection 753 may be a wire or wireless connection between communication device 750 and another source or receiver of data. For example, communications connection 753 may be a connection over a wireless network (e.g., WiFi, Zigbee, Bluetooth, etc.) (Hyde, Paragraph [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone so as to incorporate that the electromyography data and the inertial data are communicated to the mobile device using Bluetooth as taught by Hyde as this amounts to mere simple substitution of one system for wireless communication for another with the similar expected result of wireless communication (MPEP 2143(I)(B)).
Regarding claim 9, Orr in view of Aimone teaches the system of claim 1, wherein the processor communicates the electromyography data, an attitude vector for each inertial sensor, a joint angle vector between two inertial sensors associated with the one or more wearable sensor devices, or a rotation rate around a joint axis to a cloud or a mobile device using wireless communication, however Orr fails to explicitly disclose that the processor communicates the electromyography data, an attitude vector for each inertial sensor, a joint angle vector between two inertial sensors associated with the one or more wearable sensor devices, or a rotation rate around a joint axis to a cloud or a mobile device using Bluetooth. Hyde discloses a system wherein the processor communicates the electromyography data, an attitude vector for each inertial sensor, a joint angle vector between two inertial sensors associated with the one or more wearable sensor devices, or a rotation rate around a joint axis to a cloud or a mobile device using Bluetooth (Hyde, Paragraph [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone so as to incorporate that the processor communicates the electromyography data, an attitude vector for each inertial sensor, a joint angle vector between two inertial sensors associated with the one or more wearable sensor devices, or a rotation rate around a joint axis to a cloud or a mobile device using Bluetooth as taught by Hyde as this amounts to mere simple substitution of one system for wireless communication for another with the similar expected result of wireless communication (MPEP 2143(I)(B)).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Aimone as applied to claim 1 above, and further in view of Aimone and Berme (US-10413230-B1).
Regarding claim 11, Orr in view of Aimone teaches the system of claim 1, further comprising: a cloud in operable communication with the mobile device (Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices (Orr, Paragraph [0061])), and a user interface implemented by the mobile device, wherein the user interface displays data pertaining to user activity (Virtual or augmented reality displays may be coupled with a variety of motion sensors in order to track a user's motion within a virtual environment. Such motion tracking may be used to navigate within a virtual environment, to manipulate a user's avatar in the virtual environment, or to interact with other objects in the virtual environment (Orr, Paragraph [0023])).
However Orr fails to explicitly disclose that aspects of the signal data pertaining to user activity collected by the mobile device is logged in the cloud; and wherein the data pertaining to user activity comprises the signal data collected by the wearable sensor devices, a set of user gameplay performance statistics, and a set of user gameplay time data. Aimone discloses that aspects of the signal data pertaining to user activity collected by the mobile device is logged in the cloud (The wearable device 105 may further be in communication with another computing device, such as a laptop, tablet, or mobile phone such that data sensed by the headset through the sensors may be communicated to the other computing device for processing at the computing device, or at one or more computer servers, or as input to the other computing device or to another computing device. The one or more computer servers may include local, remote, cloud based or software as a service platform (SAAS) servers. Embodiments of the system may provide for the collection, analysis, and association of particular bio-signal and non-bio-signal data with specific mental states for both individual users and user groups. The collected data, analyzed data or functionality of the systems and methods may be shared with others, such as third party applications and other users (Aimone, Paragraph [0067])). Aimone further discloses displaying data pertaining to user activity comprising the signal data collected by the wearable sensor devices, a set of user gameplay performance statistics (the processor receives the bio-signal data of the user from the bio-signal sensor during the VR event and processes the bio-signal data to determine user states of the user, including brain states, during the VR event where the VR event is linked to the bio-signal data based on timing data, where the user states are processed using a user profile stored in a data storage device accessible by the processor and the user states include brain states. The processor determines a user state score by comparing the user states of the user to the desired user states during the course of the VR event and determines a performance score by comparing the effects to the desired effects during the course of the VR event. The processor provides feedback to the user where the feedback is based on a combination of the user state score and the performance score. The feedback may be provided as a visual representation in the VR environment to have effects in the VR environment, including during the VR event to provide visual, real time or near real time feedback (Aimone, Paragraph [0043])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone so as to incorporate that aspects of the signal data pertaining to user activity collected by the mobile device is logged in the cloud as taught by Aimone as this amounts to mere simple substitution for one method of data storage for another with the similar expected result of storing data (MPEP 2143(I)(B)). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone so as to incorporate that the data pertaining to user activity comprises the signal data collected by the wearable sensor devices and a set of user gameplay performance statistics as taught by Aimone so as to provide feedback to the user (Aimone, Paragraph [0043]).
However, the combination of Orr in view of Aimone fails to explicitly disclose that the data pertaining to user activity further comprises a set of user gameplay time data. Berme discloses a system for providing a virtual reality gameplay experience based on user biofeedback, wherein Berme discloses displaying data pertaining to user activity, wherein the data pertaining to user activity comprises a set of user gameplay time data (To make the interactive skiing game even more engaging for the subject, a plurality of game performance parameters may be listed on the screen image (Berme, Col 46, lines 49-54)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orr in view of Aimone so as to incorporate that the data pertaining to user activity further comprises a set of user gameplay time data as taught by Berme so as to make the game more engaging for the user and to monitor user performance statistics (Berme, Col 46, lines 49-54).
Regarding claim 12, Orr in view of Aimone and Berme teaches the system of claim 11, further comprising: a virtual reality system in operable communication with the processor, wherein the virtual reality system displays the user interface (Orr, Paragraph [0023]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Aimone and Hong as applied to claim 19 above (see corresponding 112(b) rejection), and further in view of Davies, Erivantcev (US-20190339766-A1), and Hong.
Regarding claim 20, Orr in view of Aimone teaches the tangible, non-transitory, computer-readable medium of claim 18 having further instructions encoded thereon, the further instructions, when executed by the processor, being operable to: modify the gaming experience presented to the user based on one or more of the electromyography data, the attitude vector, the joint angle vector, or the rotation rate around the joint axis (Orr, Paragraph [0044], [0046]).
However, Orr fails to explicitly disclose that the processor is operable to update an attitude vector using the accelerometer data, the gyroscope data, and the magnetometer data, wherein gyroscopic drift is compensated for by using a set of measured accelerometer and magnetometer data and a set of predicted accelerometer and magnetometer data; determine a joint angle vector using attitude vectors, wherein a baseline attitude vector is used to establish relativity; determine a rotation rate around a joint axis defined by the joint angle vector. Davies teaches updating an attitude vector using accelerometer data and gyroscope data, wherein gyroscopic drift is compensated for, as well as determining a joint angle vector using attitude vectors, wherein a baseline attitude vector is used to establish relativity (The system can include automatic configuration, in which the network of sensors identify themselves and the roles that they are performing. It can include automatic calibration to compensate for their orientation, and for changes in gain, rates, offsets or drifts. This automatic calibration can be based on measurement from a single sensor package, or on results from multiple sensor packages (Davies, Paragraph [0067]), wherein determining a sensor offset for a set of sensors in order to calibrate the sensors to compensate for their relative orientations is equivalent to the claimed limitation as Applicant discloses that the disclosed limitation is equivalent to mathematically aligning the two sensors in this position (Applicant’s Specification, Paragraph [0043])); and determining a rotation rate around a joint axis defined by the joint angle vector (inertial sensors to measure linear or rotational position, motion or acceleration, such as accelerometers or gyroscopes. A set of these sensors can in combination provide the data required for a complete picture of the motion of the animal, including the absolute motion of the animal as a whole and the absolute motion of each of its limbs and other parts, and the motion of each of limbs or other parts with respect to the body of the animal (Davies, Paragraph [0030]); The information from such sensors is used for functions such as estimating limb positions or motion as a function of time or directly measuring asymmetric asymmetry of motion (Davies, Paragraph [0083])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tangible, non-transitory, computer-readable medium of Orr in view of Aimone and Hong so as to incorporate that updating an attitude vector using accelerometer data and gyroscope data, wherein gyroscopic drift is compensated for, as well as determining a joint angle vector using attitude vectors, wherein a baseline attitude vector is used to establish relativity; and determining a rotation rate around a joint axis defined by the joint angle vector, so as to calibrate the sensors to compensate for orientation and for changes in offsets and drifts (Davies, Paragraph [0067]).
However, the combination of Orr in view of Aimone, Hong, and Davies fails to further disclose that gyroscopic drift is compensated for by using a set of measured inertial data and a set of predicted inertial data. Erivantcev discloses a system for monitoring the orientation of a user, wherein Erivantcev discloses compensating for gyroscopic drift by using a set of measured accelerometer and magnetometer data and a set of predicted accelerometer and magnetometer data (An artificial neural network of the prediction model (116) can be trained to predict the measurements produced by the optical tracking system based on the measurements produced by the inertial-based tracking system. Thus, the drift errors and/or accumulated errors in inertial-based measurements can be reduced and/or suppressed, which reduces the need for re-calibration of the inertial-based tracking system (Erivantcev, Paragraph [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tangible, non-transitory, computer-readable medium of Orr in view of Aimone, Hong, and Davies so as to incorporate that gyroscopic drift is compensated for by using a set of measured inertial data and a set of predicted inertial data as taught by Erivantcev, as this amounts to mere simple substitution of one method for drift compensation for another with the similar expected result of compensating for drift (MPEP 2143(I)(B)).
However, the combination of Orr in view of Aimone, Hong, Davies, and Erivantcev fails to explicitly disclose the inertial data comprises accelerometer data, gyroscope data, and magnetometer data. Hong discloses one or more wearable sensor devices that collect inertial data that comprises accelerometer data, gyroscope data, and magnetometer data (Movement of the user (for determining motion artifacts) may be measured using sensors including, but not limited to, accelerometers, gyroscopes, proximity detectors, magnetometers, etc (Hong, Col 15, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tangible, non-transitory, computer-readable medium of Orr in view of Aimone so as to incorporate that the inertial data comprises accelerometer data, gyroscope data, and magnetometer data as taught by Hong as this amounts to mere simple substitution for one set of inertial data for another with the similar expected result of measuring inertia (MPEP 2143(I)(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791